Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-10 and 12-13
Claims 1-5, 7-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cody et al. (2006/0120672; “Cody”) in view of Ott et al. (2014/0064665; “Ott”).
Regarding claim 1, Cody discloses in figure 6, and related text, an optical fiber cable, comprising: a main distribution cable 42 including a plurality of optical fibers surrounded by a cable jacket; at least two furcation legs 26 into which the plurality of optical fibers are divided, the at least two furcation legs transitioning from the main distribution cable along a longitudinal axis; and an optical connector 28 for each of the at least two furcation legs, each connector including optical fibers that are spliced at a splice location to the optical fibers of the connector's respective furcation leg.
A tether assembly includes a tether cable containing optical fibers and adapted to be attached to a fiber optic distribution cable at a mid-span access location. A furcation at the end of the tether cable separates and transitions the optical fibers into furcation legs terminating in individual connector ports. Each connector port may be a receptacle for receiving a connector mounted upon one of the optical fibers and a mating connector of a drop cable, a plug mounted upon one of the optical fibers that is received within a plug alignment member operable to align the plug with a mating plug of a drop cable, or a connector that is routed to a receptacle disposed within an external wall of a network connection terminal from within the enclosure. The tether assembly provides a distribution cable assembly and method for mitigating a span length measurement difference in a pre-engineered communications network.
Cody, Abstract.
Cody, Figure 6.


    PNG
    media_image1.png
    445
    783
    media_image1.png
    Greyscale




[0045] Referring again to FIG. 6, the tether cable 22 has a preselected or customized length sufficient to ensure that the tether assembly 20 (and in particular the connector ports 28 of the individual furcation legs 26) may be positioned at a desired location in the fiber optic communications network regardless of the actual position of the mid-span access location 64. The length of tether cable 22 permits the distribution cable assembly to be pre-engineered and factory-assembled without absolute accuracy in the position of the mid-span access location 64 in the fiber optic communications network. The tether assembly 20, and particularly tether cable 22, is typically securely lashed to the distribution cable 62 by straps, clamps or other like fasteners, such as cable ties 80 shown herein, at predetermined intervals along the length of the tether cable 22 and furcation legs 26. The cable ties 80 inhibit lengthwise movement of the tether assembly 20 along the distribution cable 62. The tether assembly 20 may be lashed to the distribution cable 62 in the factory and wound onto a cable reel as a pre-engineered distribution cable assembly. The factory-prepared tether assembly 20, including the tether cable 22, furcation legs 26 and connector ports 28 are sufficiently flexible so as to permit the distribution cable assembly to be wound onto a cable reel, shipped and deployed through relatively small-diameter conduit or over conventional aerial lashing equipment. The cable ties 80 remain in place during deployment of the distribution cable 62 and may be removed following deployment when the mid-span access location 64, and more particularly the individual connector ports 28, are utilized as a tap point in the fiber optic communications network. The connector ports 28 comprising receptacles 30 (as shown) or plugs 42 are then positioned at the desired tap point location in the fiber optic communications network. Depending upon the amount of slack length of the tether cable 22 to be managed, the slack length may be coiled and lashed to the distribution cable 62, an aerial cable strand or telephone pole, for example, or may be coiled and stored within a pedestal, vault or hand-hole in a known manner.
Cody, par. [0045].
Further regarding claim 1, Cody does not explicitly disclose that, for each of the at least two furcation legs, the splice location is closer to the connector than to the furcation plug as measured in a direction along the longitudinal axis of each furcation leg.
However, Ott discloses in figure 15, and related text, “A fiber optic cable and connector assembly including a fiber optic connector mounted at the end of a fiber optic cable. The fiber optic connector includes a ferrule assembly including a stub fiber supported within a ferrule. The stub fiber is fusion spliced to an optical fiber of the fiber optic cable at a location within the fiber optic connector.” Ott, Abstract.
Ott, Figure 15


    PNG
    media_image2.png
    411
    749
    media_image2.png
    Greyscale




[0009] Various methods of manufacture are disclosed for making the disclosed connectors and other components. In one method, an injection molding process is used in which ultraviolet (UV) light curable material is introduced into a mold cavity formed by a pair of molding blocks wherein the material is cured by a UV light while still within the mold cavity. In one embodiment, the process is used to form an overmolded part onto a component. In one embodiment, the component is a ferrule in a fiber optic connector. A variety of additional aspects will be set forth in the description that follows.
[0114] Referring to FIG. 15, the connector body 204 includes a front piece 220 and a rear piece 222. The front piece 220 forms a front interface end of the fiber optic connector 202 and the rear piece 222 is configured to allow strength members 224 (e.g., aramid yarn, fiberglass or other strength members capable of providing tensile reinforcement to the fiber optic cable 212) of the fiber optic cable 212 are anchored. In certain embodiments, the strength members 224 can be secured to the rear piece 222 of the connector body 204 with a mechanical retainer such as a crimp sleeve. In other embodiments, adhesive or other means can be used to secure the strength members 224 to the connector body 204.
[0115] Still referring to FIG. 15, the front and rear pieces 220, 222 of the connector body 204 interconnect together by a connection such as a snap-fit connection, an adhesive connection or other type of connection. When the front and rear pieces 220, 222 are connected together, a spring 228 and a hub 230 are captured between the front and rear pieces 220, 222. The hub 230 is secured over the rear end 28 of the ferrule 22. The hub 230 also covers the splice location 218 such that the fusion splice 217 is located within the hub 230. In the depicted embodiment, an intermediate layer 232 (e.g., a coating layer, an over mold layer, or other layer) is provided between the fusion splice 217 and the hub 230. The spring 228 is captured within a spring pocket 229 defined by the rear piece 222 and functions to bias the hub 230 and the ferrule assembly 20 which is carried with the hub 230 in a forward direction relative to the connector body 204. The hub 230 is a structure secured on the ferrule 22 such that the ferrule 22 and the hub 230 move together as a unit. In certain embodiments, the hub 230 provides structure against which the bias of the spring 228 can be applied to bias the hub 230 and the ferrule 22 forwardly relative to the connector body 204. The hub 230 also includes structure that interferes with an internal structure (e.g., a stop) of the connector body 204 to limit the forward movement of the ferrule 22 and to prevent the ferrule 22 from being pushed out of the front of the connector body 204 by the spring 228. The hub 230 and the splice location 218 can be positioned within the spring pocket 229. The boot 210, the rear piece 222 and the spring 228 all can have internal dimensions (e.g., inner diameters) larger than an outer dimension (e.g., an outer diameter) of the cable 212 such that during assembly/manufacturing the boot 210, the rear piece 222 and the spring 228 can be slid back over the jacket 212 to provide space/clearance for splicing and application of the hub over the spice 217.
[0116] In the depicted embodiment, the fiber optic connector 202 is shown as a standard SC-type connector. As such, the fiber optic connector 202 is adapted to be received within an SC-type fiber optic adapter that is used to couple two of the fiber optic connectors together to provide an optical connection there between. The fiber optic connector 202 includes a release sleeve 236 that is slidably mounted on the connector body 204. When the fiber optic connector 202 is inserted within a fiber optic adapter, shoulders of the connector body 204 are engaged by latches of the fiber optic adapter to retain the fiber optic connector 202 within the fiber optic adapter. To release the fiber optic connector 202 from the fiber optic adapter, the release sleeve 236 is slid rearwardly relative to the connector body 204 thereby causing the latches of the fiber optic adapter to disengage from the shoulders of the connector body 204 such that the fiber optic connector 202 can be withdrawn from the fiber optic adapter. An example fiber optic adapter is disclosed at U.S. Pat. No. 5,317,663, which is hereby incorporated by reference in its entirety.
[0117] In a preferred embodiment, the splice location 218 is relatively close to the rear end 28 of the ferrule 22. For example, in one embodiment, the splice location 218 is no more than 15 mm from the ferrule 22. In another embodiment, the splice location 218 is no more than 10 mm from the ferrule 22. In still another embodiment, the splice location 218 is no more than 5 mm from the ferrule 22. In further embodiments, the splice location is spaced 1-20 mm from the ferrule 22, or 1-15 mm from the ferrule 22 or spaced 1-10 mm from the ferrule 22, or 1-5 mm from the ferrule 22, or 2-10 mm from the ferrule 22, or 2-5 mm from the ferrule 22, or 1-3 mm from the ferrule 22, or less than 4 mm from the ferrule 22, or less than 3 mm from the ferrule 22, or 1-4 mm from the ferrule 22, or 2-3 mm from the ferrule 22.
[0118] To the extent that in some embodiments of the present disclosure a hub may not be provided, the splice location 218 (i.e., the interface between the two optical fibers 24, 216) is preferably located in the region that would normally be occupied by a hub. In certain embodiments, the splice location is provided between the base of the ferrule 22 and the rear end of the spring 228. In certain embodiments, the splice location 218 is within the spring chamber 229. In certain embodiments, the spring 228 biases the ferule 20 toward a forward-most position (i.e., a distal-most position or non-connected position) and during a connection with another connector the spring 228 allows the ferrule 22 to move rearwardly from the forward-most position, against the bias of the spring 228, to a rearward position (i.e., proximal position or connected positioned). In certain embodiments, the splice location 218 is positioned between forward and rearward ends 228a, 228b of the spring 228 when the ferrule is in the forward-most position, and is also positioned between the forward and rearward ends 228a, 228b of the spring 228 when the ferrule 22 is in the rearward position.
[0119] In certain embodiments, the hub 230 has a polymeric construction that has been over molded over the rear end of the ferrule 22 and over the splice location 218. By protecting the fusion splice 217 within the hub 230 at a location in close proximity to the ferrule 22, it is possible to manufacture a fiber optic connector that is relatively short in length. In a preferred embodiment, the fiber optic connector 202 has a length L3 that is less than 57 mm. It will be appreciated that the length L3 of the fiber optic connector 202 is measured from the front end 26 of the ferrule 22 to a rear end 240 of the boot 210. In certain embodiments, a portion 231 of the hub 230 that extends rearward of the ferrule 22 has a length L4 that is shorter than the length L1 of the ferrule 22. In certain examples, the splice location 218 is within 5 mm of the rear end of the ferrule 22. Providing the splice location 218 within 5 mm of the rear end of the ferrule 22 assists in designing the fiber optic connector in compliance with standard industry or customer side load and connector length specifications (e.g., GR-326 side load and length requirements).
[0120] The boot 210 is shown press-fit over the rear piece 222 of the connector body 204. Specifically, the boot 210 is press-fit over the location where the strength members 224 are attached to the connector body 204. It will be appreciated that the boot 210 has a tapered, flexible configuration that provides the optical fiber 216 with bend radius protection when a side load is applied to the fiber optic connector 202 through the fiber optic cable 212.
[0121] In one embodiment, the fusion splice 217 is a factory fusion splice having a splice related insertion loss of 0.1 decibels or less, 0.05 decibels or less, or 0.02 decibels or less in the 1260 nanometer to 1630 nanometer signal wavelength range. Furthermore, in preparing the optical fibers for the fusion splice 217, an active alignment system can be utilized to accurately align the optical fibers 216, 24. Example active alignment systems are sold by Sumitomo, Furukawa, Vytran, 3SAE, and Fujikura. In certain embodiments, the active alignment system can ensure that the centers of the cores of the optical fibers 216, 24 being spliced are offset by no more than 0.01 microns by the alignment system prior to splicing. The alignment system can utilize cameras that view the cores of the optical fibers 216, 24 along viewing lines that are perpendicular to one another (e.g., a top view and a side view).
[0122] As described above, in certain embodiments, the optical fiber stub 24 can be manufactured using a precision fiber having tightly toleranced parameters such as core to cladding concentricity and cladding outer diameter variation. In this regard, in certain embodiments, the optical fiber stub 24 can be different (e.g., can have a different construction, different mechanical characteristics, different physical attributes, different optical performance characteristics, different degrees of precision, etc.) than the optical fiber 216 of the fiber optic cable. For example, the optical fiber stub 24 can be a more precisely manufactured optical fiber than the optical fiber 216 of the fiber optic cable 212 (i.e., the stub fiber is manufactured according to tighter tolerances than the cable optical fiber 216). For example, in certain embodiments, the optical fiber stub 24 can have better average core to cladding concentricity than the optical fiber 216. Also, the outer diameter of the cladding of the optical fiber stub 24 can be more precisely toleranced that the outer diameter of the cladding of the optical fiber 216. Further, the optical fiber stub 24 can have a different (e.g., lower) fiber cut-off wavelength than the optical fiber 216. Moreover, the optical fiber stub 24 can have different cladding mode suppression characteristics as compared to the optical fiber 216. For example, as compared to the optical fiber 216, the optical fiber stub 24 can have a construction adapted to provide enhanced cladding mode suppression for suppressing modal interference. Example optical fibers having constructions adapted to reduce/suppress modal interference are disclosed at U.S. Pat. Nos. 6,498,888; 5,241,613; and 4,877,306, which are hereby incorporated by reference in their entireties.
[0123] It is well known in the art that splices can introduce losses (e.g., insert loss, return loss). However, the fiber optic cable and connector assembly 200 of the present disclosure includes various features that provide excellent performance despite the presence of an internal splice. Such features include: a) precise core-to-core alignment of the spliced optical fibers; b) precise centering of the optical fiber stub 24 within the ferrule bore 34, precise tuning of the core offset direction within the connector body, and precise centering of the ferrule bore 34 within the ferrule 22.
[0124] In certain examples, the fiber optic connector 202 can be in full compliance with the requirements of Telcordia GR-326. Specific sections of Telcordia GR-326 in which the fiber optic connector 202 can be in compliance include sections pertaining to transmission with applied load, installation tests, and the post-condensation thermal cycle test.
[0131] In certain embodiments, the protective layer 232 is made of a material that is softer (e.g., has a lower hardness) than the material used to manufacture the hub 230. In certain embodiments, the unstripped portion of the optical fiber 216 has an inner coating layer that surrounds the cladding layer, and the protective layer 232 has mechanical attributes such as softness/hardness that substantially match or are comparable to the mechanical attributes of the inner coating layer of the unstripped portion of the optical fiber 216. In certain embodiments, the protective layer 232 can be made of a thermoplastic material, a thermoset material (a material where cross-linking is established during heat curing), other types of cross-linked materials or other materials. Example materials include acrylates, epoxies, urethanes, silicones and other materials.
[0135] In certain embodiments, the hub 230 can be made of a thermoplastic material, a thermoset material (a material where cross-linking is established during heat curing), other types of cross-linked materials, or other materials. Example materials include acrylates, epoxies, urethanes, silicones and other materials. At least some of the materials can be UV curable (i.e., the materials cure when exposed to ultraviolet radiation/light). As described above, in certain embodiments, an injection molding process (e.g., a thermoplastic injection molding process) can be used to apply and form the hub 230 about the splice location 218 and ferrule 22. In certain embodiments, a hot melt material can be injected into the mold to form the hub 230. The use of hot melt materials (e.g., hot melt thermoplastic materials) and/or UV curable materials allows the hub over molding process to be conducted at relatively low pressures (e.g., less than 1000 pounds per square inch (psi)) and at relatively low temperatures (e.g., less than 300 degrees Celsius). In certain examples, curing can take place at temperatures less than 200 degrees Celsius, or less than 100 degrees Celsius, or at room temperature, and at pressures less than 100 psi or at pressures less than 10 or 5 psi.
Ott, pars. [0009], [0114]-[0124], [0131], and [0135]; and clm. 30
30. The fiber optic cable and connector assembly of claim 27, wherein as compared to the second optical fiber, the first optical fiber has structure that enhances suppression of modal interference.
Ott, clm. 30.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Cody to comprise Ott’s connector with splice to fiber stub such that, for each of the at least two furcation legs, the splice location is closer to the connector than to the furcation plug as measured in a direction along the longitudinal axis of each furcation leg; because the resultant configuration would enable compact connectors, Ott, par. [0119], providing enhanced optical performance. Ott, clm. 30.
Regarding claims 2-5, 7-10 and 12-13, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Cody in view of Ott to comprise:
2. The optical fiber cable of claim 1, further comprising: a furcation plug located at a transition point between the main distribution cable and the at least two furcation legs, the furcation plug surrounding at least a portion of the main distribution cable and each of the at least two furcation legs. Cody, Abstract.
3. The optical fiber cable of claim 1, wherein each connector is spliced to the connector's respective furcation leg via a fusion splice. Cody, Abstract.
4. The optical fiber cable of claim 1, wherein the plurality of optical fibers are arranged in one or more optical fiber ribbons. Cody, par. [0032].
5. The optical fiber cable of claim 1, wherein the plurality of optical fibers are arranged in one or more buffer tubes. Cody, par. [0032].
7. The optical fiber cable of claim 1, wherein the splice location is surrounded by an overmold. Cody, par. [0028].
8. The optical fiber cable of claim 1, wherein the main distribution cable further includes at least one strength member and wherein the at least one strength member extends into the furcation plug. Cody, par. [0032].
9. The optical fiber cable of claim 1, wherein each furcation leg includes at least one strength member and wherein the at least one strength member contacts the connector of the furcation leg.
10. The optical cable of claim 9, wherein a protective splice tube 900 surrounds the splice location 218 of each furcation leg. Ott, fig. 83.
12. The optical fiber of claim 1, wherein the splice location of each of the at least two furcation legs is within 10 inches of a downstream end of the connector. Ott, par. [0117.
13. The optical fiber of claim 2, wherein the furcation plug is sealed to the main distribution cable and each of the at least two furcation legs with a urethane sealant. Ott, par. [0131] and [0135].
because the resultant configurations would enable compact connectors, Ott, par. [0119], providing enhanced optical performance. Ott, clm. 30.
Claim 6
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cody et al. (2006/0120672; “Cody”) in view of Ott et al. (2014/0064665; “Ott”), as applied in the rejection of claims 1-5, 7-10 and 12-13, and further in view of Solomon et al. (2009/0103870; “Solomon”).
Regarding claim 6, Solomon discloses in figure 1 and paragraphs [0025] and [0075] shrink wraps that cover and protect splices while “capturing” strength members.
[0025] The method may further include the step of applying an adhesive-lined shrink wrap sleeve over the splice after fixing the outer splice assembly to the fiber cable ends. The method may also include the step of capturing strength members of the first and second optical fiber cable ends. 
[0075] Returning to FIG. 1, the prepared fiber ends, including the inner crimp sleeves 300a, 300b, are fed into the outer crimp assembly 200 until the inner crimp sleeves 300a, 300b are stopped by the glass ferrule 221. The inner crimp sleeves are then crimped in place within the outer crimp assembly by crimping the cannula 220 (FIG. 2). Finally, the adhesive lined heat shrink wrap 160 (FIG. 1) is applied over the outer crimp assembly to seal the splice.
Solomon, pars. [0025] and [0075].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Cody in view of Ott’s connector such that the splice location is surrounded by a heat shrink wrap because the resulting configuration would facilitate splicing optical fibers when working space is limited. Solomon, par. [0002].
Claims 11 and 14
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cody et al. (2006/0120672; “Cody”) in view of Ott et al. (2014/0064665; “Ott”), as applied in the rejection of claims 1-5, 7-10 and 12-13, and further in view of Suzuki et al. (2006/0067628; “Suzuki”).
Regarding claims 11 and 14, Suzuki discloses Mechanical Transfer connectors having arrays of up to 72 fibers. Suzuki, pars. [0003]-[0004].
[0003] Because of their higher density, multiple fiber connectors are becoming very popular in fiber optic applications. The connection is performed by fixing the fibers inside channels contained in the ferrule. Two ferrules are coupled inside an adapter that has the function of aligning the fibers and keeping the connection together. When mated together a pair of connectors must have their respective contained optical fibers properly aligned in end to end fashion for efficient light transfer with the fiber in the other connector of the mated pair. One such type of connector is the MT (or "Mechanical Transfer") type connector which is made in various numbers for up to 72 fibers (or "in a linear arrays").
[0004] A connector having 72 channels would be arranged in 6 arrays of 12 fibers each. Any number of channels above 12 would be in multiples of 12, such as 12, 24, 36, 48, 60 and 72.
Suzuki, pars. [0003]-[0004].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Cody in view of Ott’s connector to comprise:
11. The optical fiber of claim 1, wherein the plurality of optical fibers is at least 72 optical fibers.
14. The optical fiber of claim 1, wherein each furcation leg includes at least two optical fibers and wherein each connector is a mechanical transfer connector.
because the resulting configurations would enable durable connectors with high optical performance. Suzuki, Abstract.
A new, neutral gender MT-type connector ferrule and adapter are being disclosed. The ferrule consists of a body with a number of optical fiber channels and two, not removable, guide pins. The ferrule does not have a male/female configuration. In our invention, the guiding pins are fixed to the ferrule body and located in the recessed portion of the body in such a way that they do not protrude beyond the face (contact surface) of the fibers. This design has several advantages over the standard MT-type ferrule. The new ferrule is easier to terminate, easier and less expensive to produce and improves the optical performance of the connection by increasing the positioning accuracy of the mating fibers. Connector systems based on this new ferrule design need a novel mating adapter. The design of this adapter is shown in this invention. The new adapter has V-grooves to hold, under pressure, the guiding pins of the ferrules. This zero-gap design contributes to the higher performance of the system. The ferrule alignment pins are used as a datum to perform proper polishing procedure. 
Suzuki, Abstract.
Claims 15 and 16
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cody et al. (2006/0120672; “Cody”) in view of Ott et al. (2014/0064665; “Ott”), as applied in the rejection of claims 1-5, 7-10 and 12-13, and further in view of Roehrs et al. (6,648,521; “Roehrs”).
Regarding claims 15 and 16, Roehrs discloses connectors having strain relief tubes 30 that ‘pass’ over and around optical fibers having connectors. Roehrs, col. 1, ll. 9-26 and col. 4, ll. 51-58.
FIG. 1 is a side elevation view of a single terminus connector 12 which has been field installed onto a terminating fiber 34. The connector 12 includes a ferrule 14 made of ceramic, preferably of zirconia. The connector 12 further includes a pin body 16 having a guide tube 18 which extends therefrom. A coupling sleeve 20 is mounted to the exterior of the pin body 16 and includes a J-latch groove 22. The coupling sleeve 20 further has a knurled exterior 24. A lock ring 26 (shown in FIG. 2) secures the coupling sleeve 20 to the pin body 16. A bias means is provided by a coil spring 28 which urges the coupling sleeve 20 toward the rearward end of the pin body 16. A strain relief tube 30 is provided for preventing the terminated fiber ("T-fiber") 34 from bending beyond a minimum bend radius. The single terminus connector 12 further includes a preterminated fiber ("P-fiber") 36 (shown in FIG. 4) which is mounted and bonded within the ferrule 14 for optically coupling to the T-fiber 34.
Roehrs, col. 1, ll. 9-26.
FIG. 5 shows the strain relief tube 30 having an adjoining dust cover 32. The dust cover 32 is sealed. The dust cover 32 and the strain relief tube 30 are integrally formed, joined along the region depicted by the dotted line 38. Immediately prior to assembly, the dust cover 32 is separated from the strain relief tube 30 by being cut along the dotted line 38. The strain relief tube 30 is tubular having a central passage which runs the longitudinal length of the tube 30.
Roehrs, col. 4, ll. 51-58.
6. A method for terminating a T-fiber within a fiber optic connector assembled according to the method of claim 5, comprising the steps of: cutting the rear of the strain relief tube at the dotted line; passing the end of the T-fiber through the strain relief tube; placing the connector in the termination tool coupling light source with P-fiber; stripping the T-fiber to fiber core to a predetermined length; cleaving the end of T-fiber to a predetermined length; inserting the T-fiber through the guide tube and applying I.M. gel to the end face of the T-fiber; passing the T-fiber into the ferrule wiping I.M. gel from the outer periphery of fiber passing into the ferrule; fully inserting the T-fiber into the ferrule, optically coupling the T-fiber to P-fiber; clamping the T-fiber into the termination tool to apply forward pressure on the T-fiber; observing a visible light signal change as the T-fiber is optically coupled to the P-fiber; applying adhesive to a window in the fiber guide tube; curing the adhesive; removing the connection from the termination tool; and sliding the strain relief tube onto the fiber guide tube and up to the rearward end of the pin body.
Roehrs, clm. 6.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Cody in view of Ott’s connector to comprise:
15. The optical fiber of claim 1, wherein each furcation leg comprises a furcation leg jacket surrounding the optical fibers of the respective furcation leg.
16. The optical fiber of claim 15, wherein each furcation leg jacket is slidable along the longitudinal axis of the respective furcation leg.
because the resulting configurations would provide strain relief by preventing the fibers from bending beyond the minimum bend radius. Roehrs, col. 1, ll. 9-26.
Claims 17-20
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cody et al. (2006/0120672; “Cody”) in view of Ott et al. (2014/0064665; “Ott”), and further in view of Roehrs et al. (6,648,521; “Roehrs”), as applied in the rejection of claim 15, and further in view of Solomon et al. (2009/0103870; “Solomon”).
Regarding claims 17-20, Solomon discloses in figure 1 and paragraphs [0025] and [0075] shrink wraps that cover and protect splices while “capturing” strength members.
[0025] The method may further include the step of applying an adhesive-lined shrink wrap sleeve over the splice after fixing the outer splice assembly to the fiber cable ends. The method may also include the step of capturing strength members of the first and second optical fiber cable ends. 
[0075] Returning to FIG. 1, the prepared fiber ends, including the inner crimp sleeves 300a, 300b, are fed into the outer crimp assembly 200 until the inner crimp sleeves 300a, 300b are stopped by the glass ferrule 221. The inner crimp sleeves are then crimped in place within the outer crimp assembly by crimping the cannula 220 (FIG. 2). Finally, the adhesive lined heat shrink wrap 160 (FIG. 1) is applied over the outer crimp assembly to seal the splice.
Solomon, pars. [0025] and [0075].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Cody in view of Ott and further in view of Roehrs to comprise;
17. The optical fiber cable of claim 15, wherein each furcation leg jacket has embedded therein at least one strength member.
18. The optical fiber cable of claim 17, wherein the at least one strength member of each furcation leg jacket is inserted into a crimp body of each connector.
19. The optical fiber cable of claim 18, wherein a heat shrink wrap is shrunk around the splice location, the at least one strength member of the furcation leg jacket, and at least a portion of the connector of each furcation leg.
20. The optical fiber cable 19, wherein an overmold is applied to each furcation leg such that the overmold covers the heat shrink wrap and at least a portion of the furcation leg jacket.
because the resulting configurations would facilitate splicing optical fibers when working space is limited. Solomon, par. [0002].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2874